Citation Nr: 0929730	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has hepatitis C, and that he was 
infected with the HCV virus during service.  He describes a 
number of situations in which he believes that the 
transmission of infection could have occurred.  First, he 
states that he was injected many times with jet air guns, 
which were never cleaned between uses, and had blood on the 
tip of the injector gun.  He states that these air jet 
inoculators were banned six months later due to the spread of 
contagious disease.  In support of his contention, he has 
submitted a statement from another Veteran, F.E.L., who 
reportedly served in basic training with him, and also has 
hepatitis C.  In addition, a positive nexus medical opinion 
dated in April 2005, pertaining to F.E.L., has also been 
received.  

Second, he states that also in boot camp, he was in charge of 
cleaning the bathroom for 9 weeks, and that he and other 
recruits would dry shave each other before inspections, and 
he referred to a photo of a raw bloody face, which is not of 
record.  If this was a photograph of the Veteran, he should 
be asked to submit this photograph.  

Next, he states that on four separate occasions, he underwent 
dental surgery for the extraction of a wisdom tooth.  The 
only available service treatment records, the entrance and 
separation examination, do indicate that the Veteran had 
three wisdom teeth extracted during service.  

Finally, he states that on more than 50 occasions over the 
course of three years, he had to prepare aircraft cabins to 
be used as medivac ambulances to transport personnel in need 
of medical attention, such as accident victims, from the base 
in Sicily to the Naval hospital in Naples, and then clean the 
aircraft out after its return.  He states that this was a 
very bloody job, and that he always had open cuts on his 
hands, due to his duties as an aircraft mechanic.  

However, the Board does not find this last scenario to be 
credible.  In this regard, in the same statement, the Veteran 
stated that he supervised and maintained the electrical work 
performed by other sailors.  His service personnel records 
show that his rate was in aviation electronics.  A 
performance evaluation report notes that he was assigned to 
perform organization level maintenance of all systems of a 
specific aircraft.  He was also shop safety petty officer and 
collateral duty inspector for electrical systems.  His 
military duties consisted of hangar deck petty officer and 
assistant squadron duty officer.  In addition, in a résumé 
provided to SSA, he indicated that he had been an Aviation 
Electronics Technician while in the Navy, and that he had 
received advanced training in electronics radar, advance 
acquisition, and interdiction, and spent three years in 
electronics maintenance.  None of this tends to support the 
Veteran's having been assigned to clean out blood-spattered 
aircraft, even if there were, as claimed by the Veteran, at 
least 50 injuries during the relevant time period, which were 
of such severity as to have left significant quantities of 
blood in the aircraft to be cleaned up.  

In addition to the photograph mentioned above, there is other 
potentially relevant evidence mentioned, but not included, in 
the claims file.  Most importantly, VA outpatient treatment 
records show that in January 2009, the Veteran was seen by a 
Social Worker, who noted that the Veteran presented with a 
letter he had received from a private physician concerning 
his hepatitis C condition and indicating that the Veteran 
very well could have contracted hepatitis C from the 
immunization air guns used at the time he was in the 
military.  However, the claims file does not contain a copy 
of such a letter.  In this regard, the only positive nexus 
opinion contained in the file refers to F.E.L., not the 
Veteran.

In addition, records from Social Security Administration 
(SSA) show that the Veteran was treated from April 1999 to 
October 2001 by C. Chiarello, M.D., for hepatitis C, but the 
records of Dr. Chiarello, who was apparently the first doctor 
to treat the Veteran for hepatitis C, are not on file.  In 
addition, Dr. Chiarello referred the Veteran to J. Shaps, 
M.D., in December 2000 for a liver biopsy, which was obtained 
in January 2001.  The biopsy procedure report refers to the 
"patient's record" for the clinical history and physical 
examination, which is not on file.  Since one of the 
indications for a biopsy was suspected chronic hepatitis C, 
these records, which appear to show the first diagnosis of 
chronic hepatitis C, should be obtained.  In this regard, 
although elsewhere in the record, the Veteran has reported 
that a positive hepatitis C test was first shown in 1992 or 
1993 on a routine screening test, he has not contended that 
treatment began at that time.  

The record also contains a copy of a letter from the Veteran 
to a Congressman provided to the Board in September 2008; 
this letter refers to a number of attachments to that letter, 
some of which are potentially relevant to the Veteran's 
claim, and are not of record; the Veteran should be requested 
to provide that information.  Specifically, evidence 
supporting his contention that he and F.E.L. had the same 
exact disease maturity and thus were infected at the same 
time probably minutes apart, should be obtained.  Also 
potentially relevant is a letter showing that his boot camp 
class had a 37 percent higher than national average of 
persons carrying the HCV virus.  

Finally, although a VA examination was conducted in November 
2005, the examiner simply stated that air pen inoculation has 
not been associated with hepatitis C transmission, without 
explanation or discussion of other claimed infection sources.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A 
medical opinion that contains only data and conclusions is 
not entitled to any weight).  A VBA Fast Letter, although 
noting that "thus far, there have been no case reports of 
HCV being transmitted by an airgun transmission," 
nevertheless concluded that it was "biologically plausible" 
that transmission through airgun vaccinations could occur, 
and went on to advise that it "is essential that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the airgun was 
the source of the veteran's hepatitis C."  VBA Fast Letter 
04-13 (June 29, 2004).  In view of the "biologically 
plausible" statement, a rationale for a negative nexus 
opinion must be provided as well.

Although the requested development pertains to the issue of 
service connection for hepatitis C only, appellate 
consideration of the issue of service connection for an 
acquired psychiatric disability must be deferred as well, 
because the Veteran claims that the acquired psychiatric 
disability is secondary to hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
following information referred to, but not 
included in, the claims file:
*  A copy of a letter from a private 
physician, which the Veteran showed to a 
VA Social Worker in January 2009, and 
which indicated that the Veteran very well 
could have contracted hepatitis C from the 
immunization air guns used at the time he 
was in the military.
*  A copy of the photo of a raw bloody 
face, referred to in the Veteran's 
substantive appeal.
*  Copies of attachments to a 2008 letter 
to a Congressman, in particular, the 
attachments supporting his contention that 
he and F.E.L. had the same exact disease 
maturity and thus were infected at the 
same time probably minutes apart, and a 
letter showing that his boot camp class 
had a 37 percent higher than national 
average of persons carrying the HCV virus. 

2.  Ask the Veteran to authorize the 
release of all records of treatment and/or 
evaluation for hepatitis C provided by:
*  C. Chiarello, M.D., from April 1999 to 
October 2001;
*  J. Shaps, M.D., from December 2000 to 
unknown ending date.
Obtain the records (addresses are in the 
SSA records in the claims file) if 
authorizations are received.  All attempts 
to obtain releases from the Veteran and 
the records themselves should be 
documented in the claims file.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
whether the Veteran was infected with the 
HCV virus during service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  He claims 
exposure from air jet inoculations; dental 
surgery; cleaning bathrooms; and shaving.  
A detailed history should be obtained from 
the Veteran, and the examiner should 
express an opinion as to whether any of 
the events described by the Veteran caused 
him to be infected with the HCV virus.     

It is essential that the complete 
rationale for all opinions expressed be 
provided.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After assuring compliance with the 
above development, readjudicate the claim 
on appeal in light of all evidence of 
record.  If the claim is denied, furnish 
the appellant and his representative with 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




